Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 12, 14-16, and 40-43 in the reply filed on February 24, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 12, 14, 15, 40, 41, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 2 and 40, the claim recites, “a log likelihood value, LLR”.  It is not clear if this limitation should be limited to only “log likelihood value” or “Log-Likelihood Ratio” as they can refer to different things.
Referring to claims 3 and 41, the claims are not clear in how it would be incorporated into claims 1 and 16 in which they are dependent on, respectively.  
Referring to claim 5, it would be clearer if the claim recited something like, “determining any candidate decoding path after discarding the candidate decoding paths that exceed the predetermined the threshold;” to clearly indicate what “candidate decoding paths” are being referred to.
Claim 6 recites the limitations "the reliability" in line 3, "the formula" in line 4, "the equation" in line 12, and "the equation" in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Referring to claims 12 and 42, line 2 recites, “determining that a decoding error has occurred…”  It appears it should be “determining that the decoding has occurred…” since it’s referring to the previously claimed “a decoding error” in claim 1.
Claim 14 recites the limitation "the estimated value" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the estimated value" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112